DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claim Objections
Claims 1, 7-8, 15 and 20 are objected to because of the following informalities:  
In claim 1, line 17, the occurrence of "the fault that the fault exists" should be amended to "--- the fault 
In claim 7, line 17, the occurrence of "the fault that the fault exists" should be amended to "--- the fault 
In claim 8, line 2, the occurrence of "or more socket calls" should be amended to "--- one or more socket calls ----"
In claim 15, line 13, the occurrence of "the fault that the fault exists" should be amended to "--- the fault 
In claim 20, line 5, the occurrence of "the information handling system" should be amended to "--- the information handling system node ----"
Appropriate corrections are required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 1, 7 and 15 that recite(s) “an agent … configured to: receive …” is being treated in accordance with 112 (f) because the function of agent is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “agent” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “agent” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 7 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 10 [0029] lines 1-5 of the specification discloses FIG.3 is a network system 300 illustrating the nodes 360-366 which are the BFD agents 360-366 with terminators 380-386. The nodes 302-308 of Fig.3 includes “agent 360-366 …” corresponds to an agent.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 in line 11, Claim 7 in line 11 and Claim 15 in line 7 recite the limitation "a liveliness status".  The limitations "a liveliness status" hasn't been used for the rest of the claim that is not used to operate using a bidirectional forwarding detection protocol. Therefore, it is unclear whether the limitations "a liveliness status” is fitting into the claims. Therefore, the claim is indefinite. For the purpose of the examination, the Examiner will interpret the claim as best understood. Claims 2-6, 8-14 and 16-20 are also rejected for the same reason as being indefinite set forth above because they are dependent upon the rejected claim 1, 7 and 15.

Double Patenting
6.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. (US 10,367,678 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,367,678 B2) both disclose the method relates to one or more processors; a memory communicatively coupled to the one or more processors; one or more network interfaces communicatively coupled to the one or more processors; and an agent communicatively coupled to the one or more network interfaces and configured to: receive a registration for each application of a plurality of applications operating on the information handling system node, monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the communication session being enabled via at least one of the one or more network interfaces; and responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,367,678 B2) (please see below the mapping of claims; the table below shows only Example of Claims 1, 7 and 15 are anticipated by claims 1, 7 and 15 of Patent No. (US 10,367,678 B2) 

Instant Application: 16/444631
US Patent No.: US 10367678 B2 
1. An information handling system node for monitoring a communication connectivity between applications, comprising:
one or more processors;
a memory communicatively coupled to the one or more processors;
one or more network interfaces communicatively coupled to the one or more processors; and
an agent communicatively coupled to the one or more network interfaces and configured to:
receive a registration for each application of a plurality of applications operating on the information handling system node;
monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the
communication session being enabled via at least one of the one or more network interfaces; and
responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists.













7. An information handling system node for monitoring a communication connectivity between applications, comprising:
one or more processors;
a memory communicatively coupled to the one or more processors;
a one or more network interfaces communicatively coupled to the one or more processors; and
an agent communicatively coupled to the one or more network interfaces and configured to:
receive a registration for each application from a set of applications operating on the information handling system node;  
monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the
communication session being enabled via at least one of the one or more network interfaces; and
responsive to detecting, based on the liveliness status, that a fault exists, notify each application from the set of applications registered with the agent that is affected by the fault that the fault exists.











15. A non-transitory computer-readable medium or media comprising one or more sequences of
instructions which, when executed by one or more processors, causes steps to be performed comprising:
an agent configured to:
receive a registration for each application of a plurality of applications operating on an information handling system node;
monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the
communication session being enabled via at least one of the one or more network interfaces; and
responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists.


1. An information handling system node for monitoring a communication connectivity between applications, comprising:
one or more processors;
a memory communicatively coupled to the one or more
processors;
one or more network interfaces communicatively coupled to the one or more processors; and
an agent communicatively coupled to the one or more
network interfaces and configured to:
receive, at an agent that monitors communication connectivity, a registration corresponding to each application of a plurality of applications operating on the information handling system node, wherein the registration is received via a proxy terminator responsive to the proxy terminator acting as an intermediary between an application and the agent and is received via an application when a proxy terminator
is not acting as an intermediary between the application
and the agent;
monitor a liveliness status of a communication session
between the agent and a remote agent operating on a
remote information handling system node, the communication session being enabled via at least one of the one or more network interfaces; and
responsive to detecting, based on the liveliness status,
that a fault exists, notify each application of the
plurality of applications registered with the agent that is affected by the fault that the fault exists.






7. An information handling system node for monitoring a communication connectivity between applications, comprising:
one or more processors;
a memory communicatively coupled to the one or more
processors;
one or more network interfaces communicatively coupled to the one or more processors; and
an agent communicatively coupled to the one or more
network interfaces and configured to:
receive, at an agent that monitors communication connectivity, a registration corresponding to each application of a set of applications, wherein the registration is received via a proxy terminator responsive to the proxy terminator acting as an intermediary between an application and the agent and is received via an application when a proxy terminator is not acting as an intermediary between the application and the agent;
monitor a liveliness status of a communication session
between the agent and a remote agent operating on a
remote information handling system node, the communication session being enabled via at least one of the one or more network interfaces; and
responsive to detecting, based on the liveliness status, that a fault exists, notify each application from the set of applications registered with the agent that is affected by the fault that the fault exists.





15. A non-transitory tangible computer-readable medium
or media comprising one or more sequences of instructions
which, when executed by one or more processors, causes
steps to be performed comprising:
receiving, at an agent that monitors communication connectivity, a registration corresponding to each application
from a set of applications operating on an information
handling system node, wherein the registration is received via a proxy terminator responsive to the proxy terminator acting as an intermediary between an application and the agent and is received via an application when the proxy terminator is not acting as an intermediary between the application and the agent;
monitoring a liveliness status of a communication session
with a remote agent operating on a remote information
handling system node; and
responsive to detecting, based on the liveliness status, that
a fault exists, notify each application from the set of
applications registered with the agent that is affected by the fault that the fault exists.




As seen from the mapping above the US Patent No.: US 10,367,678 B2 discloses all the limitations of the independent claims of the present application. Claims 1-14 is a system node claim which is similar to a system node claims 1-14 of the application respectively. Claims 15-20 is a non-transitory computer-readable medium claim which is similar to a non-transitory computer-readable medium of claims 15-20 of the application respectively.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clubb et al. [hereinafter as Clubb], US 2008/0288577 A1 in view of Filsfils et al. [hereinafter as Filsfils], US 8,488,444 B2.
Regarding claim 1, Clubb discloses an information handling system node for monitoring a communication connectivity between applications (Fig.1A [0051] lines 4-7, execute corresponding client applications, which can be developed to provide specific subscriber solutions and [0427] lines 1-3, provides functions to assist (i.e., monitoring) developers with handling application messages that are streaming in and out (two ways)), comprising:one or more processors (Fig.1A serves have processors);a memory communicatively coupled to the one or more processors (Fig.1A [0056] lines 4-6, memory device storage area network SAN);one or more network interfaces communicatively coupled to the one or more processors (Fig.1A [0054] lines 3-6, the PGs 116, can act as one or more interfaces between a network 114 and wide-area/local-area networks (WANs/LANs) 118a, and 118b); andan agent communicatively coupled to the one or more network interfaces (Fig.1A [0077] lines 1-5, the intelligent messaging network server SDK can encapsulate the implementation of these core functions via application programming interfaces (APIs) to insulate application developers and Fig.1B [0095] lines 3-5, one or more PGs 116a-c coupled to one or more MRs 124a-c, which are in turn, coupled to one or more BESs 122a-c) and configured to:receive a registration for each application of a plurality of applications operating on the information handling system node (Fig.1A [0055] lines 1-4, the PGs 116 is receiving application messages between client applications and a back-end-server BES 122 (i.e., each application of a plurality of applications) for operating the service type of the application message handling and Fig.1B [0098] lines 1-3, registration of the intelligent messaging network server for application and Fig.1D step 146 [0112] lines 1-5, the PG 116 can use registration services provided by, e.g., the intelligent messaging network server SDK to register the PG 116 with the intelligent messaging network by adding an entry (i.e., receive a registration) to a Registered Servers table in the MR database 128).	However, Clubb does not explicitly disclose wherein monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the communication session being enabled via at least one of the one or more network interfaces; and responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists.	                    	In the same field of endeavor, Filsfils teaches wherein monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node (Fig.2 Col 4 lines 11-26, monitor liveliness of a single BFD session signaling on a remote information handling system node and Fig.3 step 40 Col 5 lines 2-6, a failure monitoring session (e.g., multihop BFD session) is established between a local node A and a remote node B over a link (e.g., primary path 22) of FIG.1), the communication session being enabled via at least one of the one or more network interface (Fig.2 Col 3 lines 47-49, a BFD session is enabled on the interfaces network and Fig.2 Col 4 lines 36-37, monitoring separate BFD sessions through multiple interface); and responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists (Fig.1 Col 3 lines 3-6, the failure monitoring session is using Bidirectional Forwarding Detection (BFD) protocol and notifying a fault in the communication in accordance with failure detection between nodes and Fig.1 Col 4 lines 11-35, sending a failure notification packet 38 to the remote node in responsive to identifying a failure at interface 30c based on liveliness of interfaces through a BFD session).		                                                                                                 	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Clubb to incorporate the teaching of Filsfils in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                                                                                                  	It would have been beneficial to use the failure monitoring session which utilizes Bidirectional Forwarding Detection (BFD) protocol to notify the remote node of a failure, and detect faults between nodes and, the local node is notifying a failure notification packet 38 to the remote node E over link 32 by using the discriminator value for interface 30c based on identifying a failure at interface 30c as taught by Filsfils to have incorporated in the system of Clubb to provide a discriminator per interface in the BFD session. (Filsfils, Fig.1 Col 3 lines 3-6 and Fig.1 Col 4 lines 11-35)

Regarding claim 2, Clubb and Filsfils disclose all the elements of claim 1 as stated above wherein Clubb further discloses the registration is achieved using one or more socket calls (Fig.1B [0097] lines 1-3, upon start-up, an intelligent messaging network server 116, 122 and 124 can create a TCP "listener" socket).

Regarding claim 3, Clubb and Filsfils disclose all the elements of claim 1 as stated above wherein Clubb further discloses the agent is configured to detect that the fault exists when the agent fails to receive an acknowledgement signal during a preset time interval from the remote agent (Fig.1B [0109] lines 1-7, if the connecting server does not receive an intelligent messaging network connection reply message within the specified time window, the connecting server can assume that the peer server is, e.g., not a valid intelligent messaging network server, or is functioning improperly (i.e., fault exists) and so it can close the TCP connection to the peer server).

Regarding claim 4, Clubb and Filsfils disclose all the elements of claim 1 as stated above wherein Clubb further discloses a proxy agent that is configured to register with the agent such that the application need not directly register with the agent (Fig.2 [0297] lines 2-6, browser 104 of a client device 112 can typically allow access to resources such as, e.g., a destination Web server 210, such as an Internet server 142a on a network 202, such as, e.g., the global Internet, through a Proxy IP/port 204 instead of communicating directly with the destination Web server 210).

Regarding claim 5, Clubb and Filsfils disclose all the elements of claim 4 as stated above wherein Clubb further discloses the agent is configured to notify the proxy agent that the fault exists (Fig.5 [0324] lines1-4, send an authentication response message with a failure value to the client application to let it know that the authentication has failed a Fig.8B-8C [0401] lines 3-7, BES 122 can be notified in the NACK, in one embodiment, that the BES 122 can send the alert using a hybrid alert); andthe proxy agent is configured to notify the application that the fault exists (Fig.5 [0293] lines10-12, the HTTP Proxy Back End Server 132 is also responsible for communicating with a target HTTP Web Server).

Regarding claim 7, Clubb discloses wherein an information handling system node for monitoring a communication connectivity between applications (Fig.1A [0051] lines 4-7, execute corresponding client applications, which can be developed to provide specific subscriber solutions and [0427] lines 1-3, provides functions to assist (i.e., monitoring) developers with handling application messages that are streaming in and out (two ways)), comprising:one or more processors (Fig.1A serves have processors);a memory communicatively coupled to the one or more processors (Fig.1A [0056] lines 4-6, memory device storage area network SAN);one or more network interfaces communicatively coupled to the one or more processors (Fig.1A [0054] lines 3-6, the PGs 116, can act as one or more interfaces between a network 114 and wide-area/local-area networks (WANs/LANs) 118a, and 118b); andan agent communicatively coupled to the one or more network interfaces (Fig.1A [0077] lines 1-5, the intelligent messaging network server SDK can encapsulate the implementation of these core functions via application programming interfaces (APIs) to insulate application developers and Fig.1B [0095] lines 3-5, one or more PGs 116a-c coupled to one or more MRs 124a-c, which are in turn, coupled to one or more BESs122a-c) and configured to:receive a registration for each application from a set of applications operating onthe information handling system node (Fig.1A [0055] lines 1-4, the PGs 116 is receiving application messages between client applications and a back-end-server BES 122 for operating the service type of the application message handling and Fig.1B [0098] lines 1-3, registration of the intelligent messaging network server for application and Fig.1D step 146 [0112] lines 1-5, the PG 116 can use registration services provided by, e.g., the intelligent messaging network server SDK to register the PG 116 with the intelligent messaging network by adding an entry (i.e., receive a registration) to a Registered Servers table in the MR database 128).	                                                 	                      	However, Clubb does not explicitly disclose wherein monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the communication session being enabled via at least one of the one or more network interfaces; and responsive to detecting, based on the liveliness status, that a fault exists, notify each application from the set of applications registered with the agent that is affected by the fault that the fault exists.	                             	In the same field of endeavor, Filsfils teaches wherein monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node (Fig.2 Col 4 lines 11-26, monitor liveliness of a single BFD session signaling on a remote information handling system node and Fig.3 step 40 Col 5 lines 2-6, a failure monitoring session (e.g., multihop BFD session) is established between a local node A and a remote node B over a link (e.g., primary path 22) of FIG.1), the communication session being enabled via at least one of the one or more network interfaces (Fig.2 Col 3 lines 47-49, a BFD session is enabled on the interfaces network and Fig.2 Col 4 lines 36-37, monitoring separate BFD sessions through multiple interface); and responsive to detecting, based on the liveliness status, that a fault exists, notify each application from the set of applications registered with the agent that is affected by the fault that the fault exists (Fig.1 Col 3 lines 3-6, the failure monitoring session is using Bidirectional Forwarding Detection (BFD) protocol and notifying a fault in the communication in accordance with failure detection between nodes and Fig.1 Col 4 lines 11-35, sending a failure notification packet 38 to the remote node in responsive to identifying a failure at interface 30c based on liveliness of interfaces through a BFD session).		                                                                  	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Clubb to incorporate the teaching of Filsfils in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.		                                                                                                                     	It would have been beneficial to use the failure monitoring session which utilizes Bidirectional Forwarding Detection (BFD) protocol to notify the remote node of a failure, and detect faults between nodes and, the local node is notifying a failure notification packet 38 to the remote node E over link 32 by using the discriminator value for interface 30c based on identifying a failure at interface 30c as taught by Filsfils to have incorporated in the system of Clubb to provide a discriminator per interface in the BFD session. (Filsfils, Fig.1 Col 3 lines 3-6 and Fig.1 Col 4 lines 11-35)

Regarding claim 8, Clubb and Filsfils disclose all the elements of claim 7 as stated above wherein Clubb further discloses the registration is achieved using or more socket calls (Fig.1B [0097] lines 1-3, upon start-up, an intelligent messaging network server 116, 122 and 124 can create a TCP "listener" socket).

Regarding claim 9, Clubb and Filsfils disclose all the elements of claim 7 as stated above wherein Clubb further discloses the agent is configured to detect the fault when the agent fails to receive an acknowledgement signal during a preset time period from the remote agent (Fig.1B [0109] lines 1-7, if the connecting server does not receive an intelligent messaging network connection reply message within the specified time window, the connecting server can assume that the peer server is, e.g., not a valid intelligent messaging network server, or is functioning improperly (i.e., fault exists) and so it can close the TCP connection to the peer server).

Regarding claim 10, Clubb and Filsfils disclose all the elements of claim 9 as stated above wherein Clubb further discloses a set of remote applications are registered with the remote agent and one or more of the set of applications are adapted to communicate with one or more of the set of remote applications (Fig.2 [0103] lines 1-8, after the server registers itself in the MR database 128, the registering server can obtain a unique database registration identifier (ID) and then can search the MR database 128 for other registered servers in the server's intelligent messaging network domain and of the appropriate type and [0410] lines 5-7, a list of available servers accessible for monitoring by persons, devices, and applications via a remote monitor device can be provided).

Regarding claim 11, Clubb and Filsfils disclose all the elements of claim 7 as stated above wherein Clubb further discloses a proxy agent that is configured to register, on behalf of each application from the set of applications, with the agent such that the application need not directly register with the agent (Fig.2 [0297] lines 2-6, browser 104 of a client device 112 can typically allow access to resources such as, e.g., a destination Web server 210, such as an Internet server 142a on a network 202, such as, e.g., the global Internet, through a Proxy IP/port 204 instead of communicating directly with the destination Web server 210).

Regarding claim 13, Clubb and Filsfils disclose all the elements of claim 11 as stated above wherein Clubb further discloses the agent is configured to notify the proxy agent that the fault exists (Fig.5 [0324] lines1-4, the MR 124 can send an authentication response message with a failure value to the client application to let it know that the authentication has failed and Fig.8B-8C [0401] lines 3-7, BES 122 can be notified in the NACK, in one embodiment, that the BES 122 can send the alert using a hybrid alert); and the proxy agent is configured to notify the application that the fault exists (Fig.5 [0293] lines 10-12, the HTTP Proxy Back End Server 132 is also responsible for communicating with a target HTTP Web Server).

Regarding claim 15, Filsfils discloses wherein a non-transitory computer-readable medium or media comprising one or more sequences of instructions which (Fig.4 Col 5 lines 62-65, Program memory 64 is one example of a computer-readable medium, it can be a volatile memory and another form of computer-readable medium storing the same codes and one or more sequences of instructions), when executed by one or more processors (Fig.4 Col 5 lines 61-62, a processor 62 executes codes stored in a program memory 64), causes steps to be performed comprising:
an agent configured to (Fig.1&4 Col 2 lines 32-50, a local node A): monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node (Fig.2 Col 4 lines 11-26, monitor liveliness of a single BFD session signaling on a remote information handling system node and Fig.3 step 40 Col 5 lines 2-6, a failure monitoring session (e.g., multihop BFD session) is established between a local node A and a remote node B over a link (e.g., primary path 22) of FIG.1), the communication session being enabled via at least one of the one or more network interfaces (Fig.2 Col 3 lines 47-49, a BFD session is enabled on the interfaces network and Fig.2 Col 4 lines 36-37, monitoring separate BFD sessions through multiple interface); and responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists (Fig.1 Col 3 lines 3-6, the failure monitoring session is using Bidirectional Forwarding Detection (BFD) protocol and notifying a fault in the communication in accordance with failure detection between nodes and Fig.1 Col 4 lines 11-35, sending a failure notification packet 38 to the remote node in responsive to identifying a failure at interface 30c based on liveliness of interfaces through a BFD session). 	                                                                                                                  	However, Filsfils does not explicitly disclose wherein receive a registration for each application of a plurality of applications operating on an information handling system node.		                                                                                                                   	In the same field of endeavor, Clubb teaches wherein receive a registration for each application of a plurality of applications operating on an information handling system node (Fig.1A [0055] lines 1-4, the PGs 116 is receiving application messages between client applications and a back-end-server BES 122 for operating the service type of the application message handling and Fig.1B [0098] lines 1-3, registration of the intelligent messaging network server for application and Fig.1D step 146 [0112] lines 1-5, the PG 116 can use registration services provided by, e.g., the intelligent messaging network server SDK to register the PG 116 with the intelligent messaging network by adding an entry (i.e., receiving a registration) to a Registered Servers table in the MR database 128).                           	                                            	                             	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Filsfils to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.		                     	                                                                        	It would have been beneficial to use the PGs 116 which is responsible for sending and receiving application messages between client applications and a BES 122 that can support the service type of the application message and, the intelligent messaging network server is then registering the following information about the server in the intelligent messaging network MR database 128. The PG 116 can use registration services provided by, e.g., the intelligent messaging network server SDK to register the PG 116 with the intelligent messaging network by adding an entry (i.e., receiving a registration) to a Registered Servers table in the MR database 128) as taught by Clubb to have incorporated in the system of Filsfils to provide a discriminator per interface in the BFD session. (Clubb, Fig.1A [0055] lines 1-4 and Fig.1B [0098] lines 1-3 and Fig.1D step 146 [0112] lines 1-5)

Regarding claim 16, Clubb and Filsfils disclose all the elements of claim 15 as stated above wherein Clubb further discloses the registration is achieved using one or more socket calls (Fig.1B [0097] lines 1-3, upon start-up, an intelligent messaging network server 116, 122 and 124 can create a TCP "listener" socket).

Regarding claim 17, Clubb and Filsfils disclose all the elements of claim 15 as stated above wherein Clubb further discloses detecting that the fault exists when the agent fails to receive an acknowledgement signal during a preset time interval from the remote agent (Fig.5 [0324] lines1-4, the MR 124 can send an authentication response message with a failure value to the client application to let it know that the authentication has failed and Fig.8B-8C [0401] lines 3-7, BES 122 can be notified in the NACK, in one embodiment, that the BES 122 can send the alert using a hybrid alert).

Regarding claim 19, Clubb and Filsfils disclose all the elements of claim 15 as stated above wherein Clubb further discloses a proxy agent that is configured to register with the agent such that the application need not directly register with the agent (Fig.2 [0297] lines 2-6, browser 104 of a client device 112 can typically allow access to resources such as, e.g., a destination Web server 210, such as an Internet server 142a on a network 202, such as, e.g., the global Internet, through a Proxy IP/port 204 instead of communicating directly with the destination Web server 210).

Regarding claim 20, Clubb and Filsfils disclose all the elements of claim 15 as stated above wherein Clubb further discloses establishing an alternative communication path for the communication session responsive to the information handling system not being isolated due to the fault (Fig.8 [0385] 5-8, BES 122 can send a message that can be delivered to the same client device via alternate paths. The alternate paths may include sending the message to the same client device using a different protocol on a different network and Fig.9B [0500] lines 9-12, the connection flow consists of both establishing a TCP/IP connection as well as the mutual exchange of Server Connect messages as a means of verifying the identify of each server).



Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clubb in view of Filsfils further in view of Gulchard et al. [hereinafter as Gulchard], US 2013/0343174 A1.
Regarding claim 6, Clubb and Filsfils disclose all the elements of claim 1 as stated above.			                                                                                                           	However, Clubb and Filsfils do not explicitly disclose wherein the agent is configured to operate using a bidirectional forwarding detection protocol.	                                                             	In the same field of endeavor, Gulchard teaches wherein the agent is configured to operate using a bidirectional forwarding detection protocol (Fig.1 [0032] lines 10-12, the HA monitor in the service plane of service node 20A may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26).		                                                                                                                 	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Clubb and Filsfils to incorporate the teaching of Gulchard in order to provide signaling mechanisms for notifying an ingress edge router of a service engineered path of a failure of a service.		                                    	It would have been beneficial to use the HA monitor in the service plane of service node 20A which may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26. (Gulchard, Fig.1 [0032] lines 10-12)

Regarding claim 12, Clubb and Filsfils disclose all the elements of claim 7 as stated above.			                                                                                                           	However, Clubb and Filsfils do not explicitly disclose wherein the agent is configured to operate using a bidirectional forwarding detection protocol.	                                                             	In the same field of endeavor, Gulchard teaches wherein the agent is configured to operate using a bidirectional forwarding detection protocol (Fig.1 [0032] lines 10-12, the HA monitor in the service plane of service node 20A may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26).		                                                                                                                 	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Clubb and Filsfils to incorporate the teaching of Gulchard in order to provide signaling mechanisms for notifying an ingress edge router of a service engineered path of a failure of a service.		                                	It would have been beneficial to use the HA monitor in the service plane of service node 20A which may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26. (Gulchard, Fig.1 [0032] lines 10-12)

Regarding claim 18, Clubb and Filsfils disclose all the elements of claim 15 as stated above.			                                                                                                       	However, Clubb and Filsfils do not explicitly disclose wherein the agent is configured to operate using a bidirectional forwarding detection protocol.	                                                              	In the same field of endeavor, Gulchard teaches wherein the agent is configured to operate using a bidirectional forwarding detection protocol (Fig.1 [0032] lines 10-12, the HA monitor in the service plane of service node 20A may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26).		                                                                                                            	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Clubb and Filsfils to incorporate the teaching of Gulchard in order to provide signaling mechanisms for notifying an ingress edge router of a service engineered path of a failure of a service.		                               	It would have been beneficial to use the HA monitor in the service plane of service node 20A which may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26. (Gulchard, Fig.1 [0032] lines 10-12)



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Clubb in view of Filsfils further in view of Maher [hereinafter as Maher], US 2009/0106830 A1.
Regarding claim 14, Clubb and Filsfils disclose all the elements of claim 7 as stated above.
	However, Clubb and Filsfils do not explicitly disclose where(Fig.2 [0025] lines 1-6, if the connection fails, then the agent 16 informs the broker 14 as to the type of failure, the new packet 10 is so constructed that it is a replica of the condition detected by the agent 16: that is, TCP RST ACK, or an ICMP packet); andresponsive to the application using User Datagram Protocol (UDP), the proxy agent is configured to generate an Internet Control Message Protocol (ICMP) unreachable message to notify the application that the fault exists (Fig.2 [0028] lines 9-11, the agent 16, on receipt of the PING message completes the request by generating an ICMP echo request message from itself to the server 12 and [0030] lines 1-3, UDP, the User Datagram Protocol, is a very simple protocol that allows a packet of data, known as a datagram, to be sent from one host to another).                                                    	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Clubb and Filsfils to incorporate the teaching of Maher in order to provide full TCP transparency at the client to permit automatic discovery of network resources.				                                                                                 	It would have been beneficial to use the agent 16, on receipt of the PING message which completes the request by generating an ICMP echo request message from itself to the server 12 and UDP, the User Datagram Protocol, is a very simple protocol that allows a packet of data, known as a datagram, to be sent from one host to another. (Maher, Fig.2 [0028] lines 9-11 and [0030] lines 1-3)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. (Pub. No.: US 2011/0216846 A1) teaches Method and User Equipment for Transmitting Precoding Matrix Information, and Method and Base Station for Configuring Precoding matrix.

Kim et al. (Pub. No.: US 2008/0192849 A1) teaches MIMO Transmission with Rank-Dependent Precoding.

Krishnamurthy et al. (Pub. No.: US 2014/0177683 A1) teaches Method and Apparatus for Antenna Array Channel Feedback.

Pfaff et al. (Pub. No.: US 2013/0058208 A1) teaches Fault Tolerant Managed Switching Element Architecture.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414